Citigroup Funding Inc. Pricing Sheet dated May 24, 2011 relating to Offering Summary dated April 25, 2011 Medium-Term Notes, Series D No. 2011 - MTNDG0033 Filed Pursuant to Rule 433 Registration Nos. 333-172554 and 333-172554-01 STRUCTURED INVESTMENTS Opportunities in U.S. Equities 8,763,000 ELKS® Based Upon the Common Stock of Schlumberger N.V. (Schlumberger Limited) Due November 23, 2011 Equity Linked Securities (“ELKS®”) PRICING T E R M S – M A Y 2 4, 2 0 1 1 Issuer: Citigroup Funding Inc. Guarantee: Any payments due on the ELKS are fully and unconditionally guaranteed by Citigroup Inc., Citigroup Funding’s parent company; however, you may receive an amount at maturity that is less than the stated principal amount of your initial investment. Aggregate principal amount: $87,630,000 Stated principal amount: $10 per ELKS Issue price: $10 per ELKS (see “Underwriting fee and issue price” below) Maturity date: November 23, 2011 Payment at maturity: For each $10 ELKS: (1) a fixed number of shares of the underlying equity equal to the equity ratio (or, if you exercise your cash election right, the cash value of those shares based on the closing price of the underlying equity on the valuation date) if the closing price of the underlying equity on any trading day from but excluding the pricing date to and including the valuation date declines to or below the downside threshold price, or (2) $10 in cash. Equity ratio: 0.12008 (the stated principal amount divided by the initial equity price, subject to antidilution adjustments for certain corporate events) Downside threshold closing price: $66.62, (80.00% of the initial equity price). Initial equity price: $83.28, the closing price of the underlying equity on the pricing date. Valuation date: November 18, 2011 Coupon: 7.50% per annum (3.667% for the term of the ELKS), paid monthly and computed on the basis of a 360-day year of twelve 30-day months. Underlying equity: The Common Stock of Schlumberger N.V. (Schlumberger Limited) (NYSE symbol: "SLB"). Pricing date: May 24, 2011 Issue date: May 27, 2011 Listing: The ELKS will not be listed on any securities exchange. CUSIP number: 17316G123 ISIN: US17316G1233 Underwriter: Citigroup Global Markets Inc., an affiliate of the Issuer. See “Supplemental information regarding plan of distribution; conflicts of interest” of the related offering summary. Underwriting fee and issue price: Price to public (1) Underwriting fee (1)(2) Proceeds to issuer Per ELKS $10.0000 $0.1500 $9.8500 Total $87,630,000 $1,314,450 $86,315,550 (1) The actual price to public and underwriting fee for a particular investor may be reduced for volume purchase discounts depending on the aggregate amount of the ELKS purchased by that investor. The lowest price payable by an investor is $9.9500 per ELKS. Please see "Syndicate Information" on page 7 of the related offering summary for further details. (2) Selected dealers, including Morgan Stanley Smith Barney LLC (an affiliate of the underwriter), and their financial advisors will collectively receive from the underwriter, Citigroup Global Markets Inc., a fixed selling concession of $0.1500 for each ELKS they sell. Certain other broker-dealers affiliated with Citigroup Global Markets, including Citi International Financial Services, Citigroup Global Markets Singapore Pte. Ltd. and Citigroup Global Markets Asia Limited, will receive a concession, and Financial Advisors employed by Citigroup Global Markets will receive a fixed sales commission, of $0.1500 for each ELKS they sell. See "Fees and selling concessions" on page 7 of the related offering summary. The selling concession may be reduced for volume purchase discounts depending on the aggregate amount of ELKS purchased by an investor. See "Syndicate Information" on page 7 of the related offering summary. YOU SHOULD READ THIS DOCUMENT TOGETHER WITH THE RELATED OFFERING SUMMARY, THE RELATED ELKS
